Citation Nr: 0110560	
Decision Date: 04/11/01    Archive Date: 04/23/01

DOCKET NO.  91-21 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to payment or reimbursement for unauthorized 
medical expenses from private hospitalization from May 28, 
1989 to June 1, 1989.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from August 1960 to August 
1961.  This case comes to the Board of Veterans' Appeals 
(Board) from a June 1989 decision by the Medical 
Administration Service (MAS) of the VA Medical Center (VAMC) 
in Decatur, Georgia, which denied payment or reimbursement 
for unauthorized medical expenses from private 
hospitalization from May 28, 1989 to June 1, 1989.  

In August 1993 and September 2000, the Board remanded the 
case to the RO for additional development by the MAS of the 
VAMC.  (The lengthy delay between the two remands was in part 
the result of the fact that the MAS erroneously considered 
the case to be closed.)  


REMAND

This case was previously remanded in September 2000 for the 
MAS to assemble all original records (including any separate 
MAS folder and all loose records) pertaining to the veteran's 
claim and appeal.  These documents include not only private 
medical records and a billing statement from the 
hospitalization at issue but also all procedural documents 
pertaining to MAS adjudication of the claim and subsequent 
appeal to the Board (i.e., the initial June 1989 MAS 
decision, the veteran's notice of disagreement, the statement 
of the case, the veteran's substantive appeal, and any 
supplemental statements of the case).  If the documents could 
not be located by the MAS, then the MAS should contact the 
veteran and his representative for copies of all related 
documents in their possession.  The MAS should also contact 
the private hospital in question (Bainbridge Memorial 
Hospital) for copies of medical and billing records, or a 
written statement from the hospital indicating it no longer 
had such records.  In the event the MAS could not locate the 
requested documents, a written statement should be furnished 
with an explanation of why such documents were unavailable.  
The MAS should also furnish the veteran and his 
representative with a supplemental statement of the case 
following MAS review of the documents obtained.  

A review of the file shows that the MAS did not fully comply 
with the remand directives.  Thus, the case must again be 
remanded for the necessary information and development.  
Stegall v. West, 11 Vet. App. 268 (1998).  In a February 2001 
statement, the manager of fee services at the MAS indicated 
that a search for records failed to yield much documentation 
concerning the veteran's claim.  (In fact, none of the 
records that were specifically requested in the remand were 
obtained.)  The manager did not explain why the MAS was 
unable to locate the requested records.  The MAS did not 
request the veteran and his representative to furnish copies 
of any documents in their possession, with the exception that 
the veteran was requested by a December 2000 letter to 
provide only copies of medical records of the hospital at 
issue (he did not respond).  The MAS did not contact the 
hospital at issue for copies of medical and billing records, 
or ask the hospital to furnish a written statement indicating 
it no longer had such records (apparently the MAS had 
previously contacted the hospital in January 2000 with a 
negative response, but there is no documentation from the 
hospital of this contact).  The MAS did not furnish the 
veteran and his representative with a supplemental statement 
of the case after reviewing the claim, which would have 
notified the veteran of the status of his case, particularly 
with regard to unavailable records.  

In view of the foregoing, the RO, and in conjunction with the 
MAS, should search for any original records pertaining to the 
instant claim and appeal.  All attempts to obtain such 
records must be shown clearly, in writing, in the file.  If 
the RO and MAS cannot locate the vital records in this case, 
appropriate officials at the RO and MAS must provide a 
certified written statement that explains why such documents 
are unavailable (e.g., the records have been lost).  If 
original documents are unavailable, the MAS must contact by 
written correspondence the veteran, his representative, and 
the hospital in question and request copies of such records 
(and the hospital should also furnish a written statement if 
it no longer has such records).  Then, if the MAS continues 
to deny the veteran's claim, it is compulsory that a 
supplemental statement of the case be furnished to the 
veteran and his representative.  



In light of the foregoing, the case is remanded for the 
following action:

1.  The MAS and RO should attempt to 
assemble all original records (including 
any separate MAS folder and all loose 
records) pertaining to the veteran's 
claim and appeal for payment or 
reimbursement for unauthorized medical 
expenses incurred during the May 1989 to 
June 1989 private hospital admission, and 
these should be made part of the 
appellate record for the duration of the 
appeal to the Board.  Such documents 
include, but are not limited to, private 
medical records and a billing statement 
from the hospitalization at issue, and 
all procedural documents pertaining to 
MAS adjudication of the claim and the 
subsequent appeal to the Board.  All 
attempts to obtain such records must be 
shown clearly, in writing, in the file.  
If such documents cannot be located, 
appropriate officials from the MAS and RO 
should provide a certified statement to 
this effect, with an explanation as to 
why such documents are unavailable.

2.  If the above-mentioned original 
documents cannot be located by the MAS 
and RO, the MAS should contact the 
veteran and his representative, in 
writing, and ask them to provide copies 
of all documents in their possession 
related to the claim and appeal for 
payment or reimbursement for unauthorized 
medical expenses incurred during the May-
June 1989 private hospital admission.

3.  In the event that the MAS and RO are 
unable to locate original medical and 
billing records of the veteran's May-June 
1989 admission to Bainbridge Memorial 
Hospital, the MAS should contact that 
private hospital, in writing, and request 
copies of such records.  If the hospital 
no longer has the records, a written 
statement to that effect should be 
requested.  

4.  After assuring that the above actions 
have been completed, the MAS should 
review the claim for payment or 
reimbursement for unauthorized medical 
expenses from private hospitalization 
from May 28, 1989 to June 1, 1989.  If 
the previous MAS decision on the merits 
of this issue cannot be located, the MAS 
should "start over" and enter a new 
decision on the merits of the claim.

If the claim is denied, the MAS should 
provide the veteran and his 
representative with a supplemental 
statement of the case (SSOC).  If the 
previous SOC and any previous SSOCs 
cannot be located, the new SSOC should 
fully address the merits of the claim for 
payment or reimbursement for unauthorized 
medical expenses from private 
hospitalization from May 28, 1989 to June 
1, 1989, just as if the new SSOC were the 
original SOC (see 38 C.F.R. § 19.29 for 
SOC requirements of a summary of the 
evidence, a summary of the law and 
regulations, and reasons for the adverse 
action).  The new SSOC should also fully 
describe all efforts made to secure 
pertinent documentation for the decision.

After the veteran and his representative 
are given an opportunity to respond to 
the new SSOC, the case should be returned 
to the Board for further appellate 
review.



The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




